DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-7 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-7, 11, 13-14, 17, 19, and 20, the term “about” in the claims is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As explained in MPEP 2173.05(b) III. A. “About” 
In determining the range encompassed by the term "about" , one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).

Because the Examiner cannot ascertain the metes and bounds of the term “about”, claims 3-7, 11, 13-14, 17, 19, and 20 are indefinite.

Claims 12, 15, 16, and 18 are rejected for depending directly or indirectly on rejected claims
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Podhajny (US Patent 8,959,959).
Regarding claim 1, Podhajny discloses a knitted component (130, Fig. 6, 7, 12, and 14B) comprising an area (131, 1200) formed with a spacer knit construction (Col. 15, line: 65-Col. 16, line: 4), the area comprising: a first knitted layer (Fig. 12, Col. 17, lines:33-37); a second knitted layer (Fig. 12, Col. 17, lines: 37-41) facing opposite the first knitted layer (Col. 17, lines: 40-41), the second knitted layer spaced relative to the first knitted layer and defining a cavity (Fig. 12) therebetween; and, a spacer strand (1205, 1206, 1207, 1208) traversing the cavity between the first knitted layer and the second knitted layer to secure the first knitted layer to the second knitted layer (Col. 17, lines: 60-65); wherein the first knitted layer is at least partially formed with a first monofilament (1201) and a second monofilament (1203) such that both of the first monofilament and the second monofilament are exposed on an outer surface of the first knitted layer (Fig. 12, Col. 17, lines: 26-32); and, wherein the first monofilament (1201) comprises a first denier (Col. 17, lines: 20-25, lines: 42-46, Examiner notes it is well known in the art a monofilament denier is strictly proportional to filament cross sectional area) and the second monofilament (1203) comprises a second denier (Col. 17, lines: 20-25, lines: 42-46), the first denier being greater than the second denier (Col. 16, line: 65-Col. 17, line: 4).    
Podhajny discloses in Col. 17, lines: 1-4 diameters of 0.125mm and 0.08mm for D1 and D2, respectively, which it is well known with the art a monofilament denier is strictly proportional to filament cross sectional area. The listed diameters equate to a denier of the first monofilament, 1201, only 244% [0.1252/0.082 = 2.44) greater than the denier of second monofilament, 1203.
Podhajny does not explicitly disclose first denier being at least 250% greater than the second denier. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a first denier being at least 250% greater than a second denier, since the claimed values are merely an optimum or workable range, in order to enhance the structural integrity of the knitted component.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It is noted the applicant did not disclose criticality to the claimed limitation.

Regarding claim 2, Podhajny discloses the first monofilament (1201) comprises a nylon core (1402, Col. 8, lines: 1-4 and 10-11) and a thermoplastic sheath (1302, Col. 20, lines: 46-50).  

Regarding claim 3, Podhajny discloses a cross-sectional area of the nylon core comprises from about 50% to about 70% of a total cross-sectional area of the first monofilament  (examiner notes  the cross-sectional area of the core shown in Fig. 14A, and is “about 50% to about 70% of a total cross-sectional area of the first monofilament” also is shown in Fig. 14A).

Regarding claim 4, Podhajny discloses the first monofilament comprises a diameter from about 0.125 mm to about 0.2 mm (Col. 17, lines: 1-4).


Regarding claim 6, Podhajny discloses the second monofilament comprises a diameter from about 0.06 mm to about 0.10 mm (Col. 17, lines: 1-4).  


Regarding claim 9, Podhajny discloses the first knitted layer (Fig. 12, Col. 17, lines:33-37) comprises at least two ends of the second monofilament (examiner notes “second monofilament” is element 1203, and “at least two ends of the second monofilament,” are shown on the far left and right in Fig. 12).  

Regarding claim 10, Podhajny discloses the first knitted layer (Fig. 12, Col. 17, lines:33-37) comprises a single end of the second monofilament (examiner notes “second monofilament” is element 1203, and “a single end of the second monofilament,” is shown on the far left in Fig. 12).  


Claims 5, 7, 11-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Podhajny in view of Tuscia et al. “Tuscia” (PG Pub. 2017/0029989).
Regarding claim 5, Podhajny discloses the invention substantially as claimed above.
Podhajny does not disclose the first monofilament comprises a denier from about 150 to about 210.
However, Tuscia teaches yet another knitted component, wherein Tuscia teaches a first monofilament comprises a denier from about 150 to about 210 (Par. 0081, lines 19-28)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first monofilament as disclosed by Podhajny, by having a denier from about 150 to about 210 as taught by Tuscia, in order to make the knitted component more durable.

Regarding claim 7, Podhajny discloses the invention substantially as claimed above.
Podhajny does not disclose the second monofilament comprises a denier from about 50 to about 70.
However, Tuscia teaches yet another knitted component, wherein Tuscia teaches a second monofilament comprises a denier from about 50 to about 70 (Par. 0081, lines 19-28)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second monofilament as disclosed by Podhajny, by having a denier from about 50 to about 70 as taught by Tuscia, in order to make the knitted component more durable.

Regarding claim 11, Podhajny discloses a knitted component comprising: a first knitted layer (“top layer” in Fig. 12, Col. 17, lines:33-37) comprising a first monofilament (1205) comprising a denier (Col. 17, lines: 20-25, lines: 42-46, Examiner notes it is well known in the art a monofilament denier is strictly proportional to filament cross sectional area, and element 1205 is shown within the “first knitted layer”) and a second monofilament (1201) comprising a denier (Col. 17, lines: 20-25, lines: 42-46, Examiner notes it is well known in the art a monofilament denier is strictly proportional to filament cross sectional area); and, a second knitted layer (“bottom layer” Fig. 12, Col. 17, lines: 37-41) at least partially overlapping and co-extensive with the first knitted layer (Fig. 12, Col. 17, lines: 40-41), the second knitted layer comprising an end of the first monofilament (examiner notes ends of element 1205 are shown within the “second knitted layer” in Fig. 12) and a third yarn (1206), the third yarn comprising a denier different than the first monofilament and the second monofilament (Col. 8, lines: 9-26, examiner notes the third yarn has a denier different from the first and second monofilament because it’s noted as being “thin” while elements 1201 and 1205 are “thick”).  
Podhajny does not disclose the first monofilament comprises a denier from about 150 to about 210 and a second monofilament comprises a denier from about 50 to about 70.
However, Tuscia teaches yet another knitted component, wherein Tuscia teaches a first monofilament comprises a denier from about 150 to about 210, and a second monofilament comprises a denier from about 50 to about 70 (Par. 0081, lines 19-28, examiner notes in the citation it is noted individual filaments can be a denier within the claimed ranges).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second monofilament as disclosed by Podhajny, by having a denier from about 150 to about 210, and 50 to about 70, respectively, as taught by Tuscia, in order to make the knitted component more durable.

Regarding claim 12, Podhajny in view of Tuscia disclose the first monofilament comprises a core-sheath construction (as shown in Fig. 14B, 1302, Col. 20, lines: 46-50).  

Regarding claim 13, Podhajny in view of Tuscia disclose wherein the first monofilament comprises a diameter from about 0.125 mm to about 0.2 mm (Col. 17, lines: 1-4).  

Regarding claim 14, Podhajny in view of Tuscia disclose wherein the second monofilament comprises a diameter from about 0.06 mm to about 0.10 mm (Col. 17, lines: 42-44 and 1-4, examiner notes element 1201 is “approximately 0.125mm” which is “about 0.10mm” since Applicant has not disclosed the metes and bounds for the term “about”).
  
Regarding claim 15, Podhajny in view of Tuscia disclose the first knitted layer comprises at least two ends of the second monofilament (examiner notes “at least two ends” of element 1201 are shown in Fig. 12).  

Regarding claim 16, Podhajny in view of Tuscia disclose the second knitted layer comprises at least one end of the first monofilament (examiner notes “at least one end” of element 1205 is shown in annotated Fig. 12 below). 


    PNG
    media_image1.png
    289
    267
    media_image1.png
    Greyscale

Fig. 12-Examiner Annotated

Regarding claim 19, Podhajny discloses the invention substantially as claimed above.
Podhajny does not disclose the first monofilament comprises a denier from about 150 to about 210.
However, Tuscia teaches yet another knitted component, wherein Tuscia teaches a first monofilament comprises a denier from about 150 to about 210 (Par. 0081, lines 19-28)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first monofilament as disclosed by Podhajny, by having a denier from about 150 to about 210 as taught by Tuscia, in order to make the knitted component more durable.

Regarding claim 20, Podhajny discloses the invention substantially as claimed above.
Podhajny does not disclose the second monofilament comprises a denier from about 50 to about 70.
However, Tuscia teaches yet another knitted component, wherein Tuscia teaches a second monofilament comprises a denier from about 50 to about 70 (Par. 0081, lines 19-28)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second monofilament as disclosed by Podhajny, by having a denier from about 50 to about 70 as taught by Tuscia, in order to make the knitted component more durable.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Podhajny in view of Conley et al. “Conley” (US PG Pub. 2009/0123713).
Regarding claim 8, Podhajny discloses the invention substantially as claimed above.
Podhajny does not disclose the spacer strand comprises a tenacity greater than 5.0 grams per denier.
However, Conley teaches yet another knitted component, wherein Conley teaches fibres comprising a tenacity greater than 5.0 grams per denier (Par. 0039, lines 10-16)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second monofilament as disclosed by Podhajny, by having a tenacity greater than 5.0 grams per denier as taught by Conley, enhance structural integrity of the knitted component.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Podhajny.
Regarding claim 17, Podhajny discloses a knitted component (130, Fig. 6, 7, 12, and 14B) comprising:  3115571-2235/190027USO2 a first knitted layer (Fig. 12, Col. 17, lines:33-37); and, a second knitted layer (Fig. 12, Col. 17, lines: 37-41) that faces opposite the first knitted layer (Col. 17, lines: 40-41); wherein the first knitted layer is at least partially formed from one end of a first monofilament (1201, examiner notes “one end” is shown in Fig. 12) comprising a diameter from about 0.125 mm to about 0.2 mm (Col. 17, lines: 1-4), and two ends of a second monofilament (1203, examiner notes “two ends” are shown in Fig. 12) comprising a diameter from about 0.06 mm to about 0.1 mm (Col. 17, lines: 1-4).   

Regarding claim 18, Podhajny discloses the first monofilament (1201) comprises a nylon core (1402, Col. 8, lines: 1-4 and 10-11) and a thermoplastic sheath (1302, Col. 20, lines: 46-50).  

Conclusion
The prior art made of record and not relied upon is considered pertinent (See
PTO-892) to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        


/DANNY WORRELL/Primary Examiner, Art Unit 3732